Title: From Benjamin Franklin to Michael Hillegas, 5 January 1769
From: Franklin, Benjamin
To: Hillegas, Michael


Sir:
London, Jan. 5, 1769.
I received yours of Nov. 3, and was very sorry to find you had been disappointed of your Glasses by their being broken in going over. I have given Orders to have the Loss repair’d, agreeable to the Directions in your Letter, and hope it will not be long before they are executed. Make no Apology as if you gave me Trouble, for I assure you it is a Pleasure to me, when in my Power to do a Friend any little Service. With great regard, I am, Sir, Your most obedient, Humble Servant,
B. Franklin.
Mr. Hillegas.
